201 Ga. App. 82 (1991)
410 S.E.2d 202
SMITH
v.
THE STATE.
A91A1043.
Court of Appeals of Georgia.
Decided September 3, 1991.
H. B. Edwards III, for appellant.
H. Lamar Cole, District Attorney, Robert T. Gilchrist, Assistant District Attorney, for appellee.
BANKE, Presiding Judge.
The appellant brings this appeal from his convictions of burglary, armed robbery, and possession of a knife during the commission of a crime. Held:
1. The trial court did not err in refusing to excuse a prospective juror for cause on the ground that he was a certified police officer, where the juror stated that he was retired, that he was no longer connected with any law enforcement agency in any official capacity whatsoever, and that he was no longer exercising any "rights" under his certification. Accord Depree v. State, 246 Ga. 240 (2) (271 SE2d 155) (1980); Jordan v. State, 247 Ga. 328, 339-340, fn. 16 (276 SE2d 224) (1981). The appellant's reliance on such cases as Harris v. State, 255 *83 Ga. 464 (339 SE2d 712) (1986); Hutcheson v. State, 246 Ga. 13 (268 SE2d 643) (1980); and Parks v. State, 178 Ga. App. 317 (343 SE2d 134) (1986), is misplaced in that the prospective jurors in those cases were not retired but were currently employed as law enforcement officers.
2. The appellant contends that he was entitled to a charge on alibi based on his testimony that he was at home with his girl friend and a cousin on the day the offenses occurred. The appellant did not introduce any evidence tending to corroborate his testimony in this regard, nor did he request an instruction on alibi. More importantly, when asked by the trial court whether he had any objections or exceptions to the charge as given, his counsel responded in the negative. Consequently, this enumeration of error presents nothing for review. See Jackson v. State, 246 Ga. 459, 460 (271 SE2d 855) (1980).
3. The evidence, construed in the light most favorable to the verdict, was sufficient to enable a rational trier of fact to find the appellant guilty of each of the offenses of which he was convicted beyond a reasonably doubt. See generally Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Judgment affirmed. Carley and Beasley, JJ., concur.